         Case 1:20-cv-09840-GHW Document 49 Filed 03/25/21 Page 1 of 2



                                                                      USDC SDNY
UNITED STATES DISTRICT COURT
                                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                      ELECTRONICALLY FILED
 PETER RODRIGUEZ,                                                     DOC #:
                                                                      DATE FILED: 3/25/2021
                                    Plaintiff,

                       -against-
                                                                     20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                       ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                    Defendants.

GREGORY H. WOODS, United States District Judge:

        Counsel for Defendants’ request to adjourn the teleconference scheduled for March 26,

2021 is granted. Dkt. No. 48. On March 30, 2021 at 9:00 a.m., the Court will hold a

teleconference to discuss Plaintiff’s allegations that one of the defendants in this action has been

threatening him. See Dkt. No. 47.

        IT IS ORDERED that the Warden or other official in charge of the Manhattan Detention

Complex produce Peter Rodriguez, NYSID No. 09839298P and B&C No. 3491603090, on March

30, 2021, no later than 9:00 a.m., to a suitable location within the Manhattan Detention Complex

that is equipped with a telephone, for the purpose of participating by telephone in a conference with

the Court and defense counsel. If this time and date presents an inconvenience, the Warden or the

Warden’s designee should promptly inform Chambers by calling the Courtroom Deputy at (212)

805-0296.

        Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be

reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference. The parties are directed to use the Court’s
          Case 1:20-cv-09840-GHW Document 49 Filed 03/25/21 Page 2 of 2



designated conference line at (888) 557-8511, and enter Access Code 747-0200, followed by the

pound (#) key.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 48. The Clerk of

Court is further directed to mail a copy of this order to Plaintiff.

        SO ORDERED.

Dated: March 25, 2021
New York, New York

                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
